Citation Nr: 1719566	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-11 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from August 1980 to December 2000, and had unverified periods in the Army Reserves from January 2001 to June 2006, in addition to other periods of service.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, AL, which in pertinent part, denied service connection for hypertension on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is needed.  See 38 C.F.R. § 3.159 (2016).  The Board's initial review of the evidence reflects there may be additional military personnel records, and service treatment records that have not been associated with the claims file.  Additionally, a new VA examination is warranted.   

The evidence of record does not clearly indicate or characterize which periods of military service is active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  This information is pertinent, as service connection may be granted depending on the classification and type of service period.  As noted in the Introduction, the Veteran has unverified periods of military service.  The dates of the Veteran's periods of service are unclear.  Specifically, the Veteran asserted that he served in the military from September 11, 2001, to June 30, 2006.  See VA Form 9, August 2016.  However, it is unclear based on the evidence of record whether all the Veteran's military personnel records and service treatment records have been obtained.  His DD Form 214 confirms active duty for training from May 21, 1983, to October 6, 1983; an annual training order confirms service dates from May 31, 1997, to June 15, 1997; a National Guard Retirement Points History Statement notes periods of service from August 8, 1980, to December 31, 2000; and an October 2003 retention physical/dental examination for the Army Reserves notes the Veteran was qualified for service at that time.  In light of this October 2003 retention examination that documents high blood pressure, VA must verify and characterize each period of active duty, ACDUTRA, and INACDUTRA.     

The Board acknowledges that the RO made attempts to verify military personnel records; however, based on the aforementioned evidence or lack thereof, verification of each period of service is necessary to fully address the claim for service connection.  On remand, reasonable efforts should be made to verify all of periods of military service, and obtain any service treatment records associated with that service. 

The Veteran was provided a VA examination in April 2009.  The examiner reviewed private and available service treatment records.  The examiner reported a diagnosis of essential hypertension.  The Veteran reported an onset of hypertension in the late 1990s and further reported being placed on medication in 2001/2002.  The examiner provided a negative opinion, specifically indicating that there is no evidence found on service medical review of any firm diagnosis of or treatment for high blood pressure; therefore hypertension is not caused by or the result of his military service.  The examiner's rationale was based on the lack of increased blood pressure readings or follow up for the same within the medical record.  

The Board finds that his opinion is not sufficient to decide the Veteran's claim.  The examiner noted that the Veteran's record lacked increased blood pressure readings or follow up treatment; however, this information is inaccurate.  The examiner did not acknowledge the October 2003 results from a retention physical/dental examination which recommended further follow-up regarding high blood pressure associated with a "borderline EKG."  Based on this evidence, an updated examination and opinion should be obtained.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include a denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).   

 

Accordingly, the case is REMANDED for the following action:


1.  Make reasonable efforts to obtain the Veteran's complete military personnel records and service treatment records from 1980 to present, including the official history of each branch of service in which he served.  Then identify/classify the Veteran's periods of service, and associate corresponding dates with types of service (i.e. active duty, ACDUTRA, or INACDUTRA), including but not limited to the National Guard and Reserves.   

If any identified records cannot be obtained or do not exist, notify the Veteran of the attempts to get the records and any further attempts that will be made, and allow him an opportunity to provide the records.  

2.  After completing the development requested above, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed hypertension disability.  

The examiner should be provided with a list of any verified active duty, ACDUTRA or INACDUTRA dates.  

The examiner should respond to the following, based on examination and interview of the Veteran, any necessary tests or studies, and review of the entire claims file:

 (a)  If it is at least as likely as not that any current hypertension disability had its onset during a verified period of active duty, ACDUTRA, or INACDUTRA.   

 (b)  If it is at least as likely as not that any current hypertension disability became manifest to a compensable degree within one year of Veteran's verified discharge from any period of active duty.   

(c)  To the extent that it is possible, provide a likely date for the onset of his hypertension disability.  

 3.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and allow an appropriate period of time to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



